Case 2:14-cv-11691-LJM-MKM ECF No. 331, PageID.8303 Filed 08/20/21 Page 1 of 27




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

  MELVIN BOWNES,
  TIMOTHY BROWNELL,
  JAMES GUNNELS, and                           Case No. 14-cv-11691
  ANTHONY RICHARDSON,                          Honorable Laurie J. Michelson
  on behalf of themselves and those
  similarly situated,

        Plaintiffs,

  v.

  HEIDI WASHINGTON and
  JONG CHOI,

        Defendants.


  OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
    PLAINTIFFS’ MOTION SEEKING PARTIAL RELIEF FROM THE
          COURT’S CLASS CERTIFICATION ORDER [302]


       In this case, thousands of prisoners claim that the Michigan Department of

 Corrections provides them with constitutionally inadequate dental care. Over two

 years ago, the Court certified several classes of prisoners, with each class challenging

 a different aspect of the MDOC’s dental care. See generally Dearduff v. Washington,

 330 F.R.D. 452 (E.D. Mich. 2019). One certified class, Class IIA, challenges the tools

 the MDOC uses to diagnose periodontal disease. Another certified class, Class IIB,

 challenges the adequacy of MDOC’s treatment of periodontal disease. In seeking class

 certification, Plaintiffs wanted the Court to certify a class of all prisoners in the

 MDOC’s custody—over 37,000 prisoners—and claimed that this Court could

 productively adjudicate each of their Eighth Amendment claims at once. But, for
Case 2:14-cv-11691-LJM-MKM ECF No. 331, PageID.8304 Filed 08/20/21 Page 2 of 27




 reasons explained in detail, the Court declined Plaintiffs’ request and limited both

 Class IIA and Class IIB to a subset of MDOC prisoners. See Dearduff, 330 F.R.D. at

 468–73.

        After additional discovery, Plaintiffs now ask the Court to reconsider its prior

 ruling and expand Class IIA and Class IIB to include all prisoners in the MDOC’s

 custody. For the reasons that follow, the Court will deny Plaintiffs’ request to expand

 Class IIA but grant in part Plaintiffs’ request to expand Class IIB.




        To better appreciate Plaintiffs’ request to expand the two previously certified

 classes, it helps to know a bit about periodontal disease, how it is diagnosed, and how

 it is treated.

        “Periodontal disease is an inflammatory disease of the supporting tissues of

 the teeth,” including the gums and periodontal ligament. (ECF No. 302-8,

 PageID.7699.) The disease is progressive; the rate of progression depends on several

 factors, including age, diabetes, and tobacco use. (ECF No. 302-8, PageID.7706.)

 Under one classification system, a person can have healthy gums, gingivitis, early

 periodontitis, moderate periodontitis, or advanced periodontitis. (See ECF No. 302-8,

 PageID.7716 (equating Periodontal Screening and Recording scores with “gingivitis,”

 “early,” “moderate,” and “advanced”); cf. ECF No. 302-8, PageID.7705 (using “Stage”

 and “Grade” to classify disease).) On the less severe end of the spectrum are people

 with healthy gums and gingivitis. Gingivitis “is a reversible inflammation of the soft



                                            2
Case 2:14-cv-11691-LJM-MKM ECF No. 331, PageID.8305 Filed 08/20/21 Page 3 of 27




 tissue that does not result in the loss of periodontal structures.” (ECF No. 302-8,

 PageID.7701.) As periodontal disease progresses, the supporting tissues of the tooth

 begin to separate from the tooth forming pockets between the tooth and gums:




 (ECF No. 302-8, PageID.7699.) Calculus (hardened plaque) and bacteria can collect

 inside these pockets, and the bone surrounding the teeth can erode. (See ECF No.

 302-8, PageID.7706.) If allowed to progress, periodontitis can result in tooth loos or

 an abscess. (ECF No. 302-8, PageID.7718.) The severity of periodontal disease can

 vary throughout the mouth; the structures supporting one or two teeth might be

 suffering from say, advanced periodontitis, but the structures supporting other teeth

 are only affected by gingivitis. (See ECF No. 302-8, PageID.7702 (describing method

 of dividing the mouth into six parts and measuring periodontal health in each part);

 ECF No. 302-8, PageID.7719 (indicating that periodontal treatment can be provided

 for a single “quadrant” of the mouth); ECF No. 315-9, PageID.7970 (indicating that

 dentist should specify areas of mouth requiring periodontal treatment).) Periodontitis

 is common: approximately 45% of adults over age of 30 have some level of

 periodontitis. (ECF No. 302-8, PageID.7698.) But “the prevalence of moderate to



                                           3
Case 2:14-cv-11691-LJM-MKM ECF No. 331, PageID.8306 Filed 08/20/21 Page 4 of 27




 severe periodontal disease in correctional populations is higher than in the free

 population.” (ECF No. 302-8, PageID.7701.)

       Plaintiffs and one of their opinion witnesses, Jay Schulman, DMD, assert that

 intraoral x-rays and periodontal probing are necessary to accurately diagnose

 periodontal disease. Schulman says that extraoral images from a panoramic x-ray

 lack the detail necessary to “diagnose caries [i.e., tooth decay] or document

 periodontal bone loss”; in contrast, intraoral x-rays “provide a considerable amount

 of information about the periodontium that cannot be obtained by any other non-

 invasive means.” (ECF No. 302-8, PageID.7703.) The second diagnostic tool,

 periodontal probing, involves measuring pocket depth using a probe. (ECF No. 302-

 8, PageID.7699–7700.) Probing not only helps determine the severity of periodontitis

 for a particular area of the mouth, but also helps determine varying severity

 throughout the mouth. (See ECF No. 302-8, PageID.7702.) Charting the pocket-depth

 measurements permits periodontal disease to be monitored over time. (ECF No. 302-

 8, PageID.7700.)

       The treatment for periodontal disease depends on its severity. For gingivitis,

 which is on the low end of the severity spectrum, instruction on proper oral hygiene

 and a prophylaxis is often adequate treatment. (See ECF No. 302-8, PageID.7711.) A

 prophylaxis or “prophy” is a dental cleaning and, according to Schulman, is distinct

 from a “scaling and root planing,” which is a more involved procedure usually

 requiring local anesthesia. (ECF No. 302-8, PageID.7719.) Schulman states that

 scaling and root planing “is an appropriate treatment when there is loss of



                                          4
Case 2:14-cv-11691-LJM-MKM ECF No. 331, PageID.8307 Filed 08/20/21 Page 5 of 27




 attachment [between periodontal tissues and the tooth] in early, moderate or

 advanced periodontitis.” (ECF No. 315-11, PageID.8020; see also ECF No. 302-8,

 PageID.7711.) Scaling includes scraping the tooth above and below the gum line

 (inside the pockets) to remove calculus and bacteria. (See ECF No. 302-8,

 PageID.7719–7720.) Root planing includes smoothing the root to give the soft tissues

 a better chance of reattaching to the tooth. (See id.) According to Plaintiffs, in addition

 to scaling and root planing, follow-up treatment may be necessary to effectively treat

 periodontitis. (See ECF No. 315-9, PageID.8012.)



        In 2019, this Court certified two classes relating to periodontal disease. See

 Dearduff v. Washington, 330 F.R.D. 452, 460, 468–473 (E.D. Mich. 2019).

       One class, Class IIA, claimed that the tools the Michigan Department of

 Corrections used to diagnose periodontal disease were inadequate. See id. at 460.

 When a prisoner enters into the MDOC system, an intake dental exam is performed.

 During this intake exam, dentists use a prisoner’s oral health history, a visual

 examination, and panoramic, i.e., extraoral, x-rays to determine the stage of a

 prisoner’s periodontal disease. (See ECF No. 302-8, PageID.7712; ECF No. 242-8,

 PageID.6527.) At later exams, the MDOC may take intraoral x-rays. (ECF No. 315-

 9, PageID.7979.) Prisoners in Class IIA claimed (and still claim) that intraoral x-rays

 and periodontal probing are necessary to accurately diagnose periodontal disease. See

 Dearduff, 330 F.R.D. at 460; (ECF No. 315-9, PageID.7970). Class IIA claimed (and

 still claims) that without intraoral x-rays and periodontal probing, they are at risk of



                                             5
Case 2:14-cv-11691-LJM-MKM ECF No. 331, PageID.8308 Filed 08/20/21 Page 6 of 27




 having their periodontal disease underdiagnosed. See Dearduff, 330 F.R.D. at 460;

 (ECF No. 315-9, PageID.7970). For instance, say Plaintiffs, without intraoral x-rays

 and periodontal probing, an MDOC dentist might diagnose a prisoner with early

 periodontitis when, in fact, the prisoner has moderate periodontitis. This

 underdiagnosis leads to the lack of proper treatment which, in turn, leads to serious

 harm under the Eighth Amendment, those in Class IIA argued. See Dearduff, 330

 F.R.D. at 460. In this Court’s class-certification opinion, Class IIA was defined as

 “[a]ll prisoners incarcerated in an MDOC correctional facility who have caries that

 have reached the dentin or have early (or worse) periodontitis.” Id. (Dentin is bony

 tissue of the tooth beneath the enamel.)

       The Court also certified Class IIB, which claimed that the MDOC did not

 adequately treat periodontal disease. Dearduff, 330 F.R.D. at 461. Plaintiffs wanted

 this treatment class to include all prisoners in the MDOC’s custody. See id. at 459–

 61. Although the MDOC had (and still has) a systemwide policy of not providing

 periodontal services to a prisoner in his or her first two years in prison, see Michigan

 Department      of   Corrections,    Policy    Directive   04.06.150    (May     2018),

 https://perma.cc/S3Z8-SN4E, the Court found that there was an exception to this

 policy for prisoners with more severe periodontitis, see Dearduff, 330 F.R.D. at 468.

 In making that finding, the Court relied on a memorandum from MDOC Dental

 Director Jong Choi and a proffer from Defendants indicating that prisoners with

 “unstable” moderate periodontitis and advanced periodontitis were receiving

 necessary periodontal treatment. Because Class IIB claimed that the MDOC was



                                            6
Case 2:14-cv-11691-LJM-MKM ECF No. 331, PageID.8309 Filed 08/20/21 Page 7 of 27




 providing constitutionally inadequate periodontal treatment, the Court excluded

 prisoners with unstable moderate periodontitis and advanced periodontitis from

 Class IIB. See Dearduff, 330 F.R.D. at 461.



       Plaintiffs have now filed a motion pursuant to Federal Rule of Civil Procedure

 54(b) asking this Court to reconsider how it defined Class IIA and Class IIB.

       Regarding Class IIA, Plaintiffs argue that all prisoners, including those with

 healthy gums and gingivitis, need intraoral x-rays and periodontal probing for proper

 diagnoses of their periodontal health. (ECF No. 315, PageID.7917–7918.) So, argue

 Plaintiffs, Class IIA should be expanded to include those with healthy gums and

 gingivitis, i.e., Class IIA should include all MDOC prisoners. (See id.)

       Regarding Class IIB, Plaintiffs argue that dental science does not support a

 distinction between “stable” and “unstable” moderate periodontitis and so the Court

 was wrong to define Class IIB using the term “stable.” (ECF No. 302, PageID.7646–

 7652; ECF No. 315, PageID.7909–7917.) Plaintiffs also claim that evidence collected

 after this Court issued its class-certification opinion shows that prisoners with

 periodontitis (including those with moderate or advanced periodontitis) are not being

 provided scaling and root planing, a necessary treatment. (ECF No. 315,

 PageID.7922.) So Plaintiff would like the Court to expand Class IIB to include all

 MDOC prisoners. (Id.)




                                            7
Case 2:14-cv-11691-LJM-MKM ECF No. 331, PageID.8310 Filed 08/20/21 Page 8 of 27




       Plaintiffs also ask this Court to find that Anthony Richardson, a named

 plaintiff who represents Class IIA, can also represent Class IIB. (ECF No. 315,

 PageID.7926.)



       Often, not a whole lot needs to be said about the legal standard governing a

 motion. But motions pursuant to Rule 54(b) asking a Court to reconsider a ruling

 under Rule 23 are not garden variety. So the Court will say a bit more about the

 standard governing Plaintiffs’ request for relief.

       In substance, Plaintiffs ask this Court to reconsider an order that did not end

 the case. Typically, that is the office of Eastern District of Michigan Local Rule 7.1(h).

 But that rule gives the parties at most 14 days to file a motion for reconsideration,

 and, here, Plaintiffs have sought reconsideration far beyond that timeframe (more on

 this in a moment). Presumably for this reason, Plaintiffs have invoked Federal Rule

 of Civil Procedure 54(b).

       Rule 54(b) also allows the Court to revise non-final orders. In states in relevant

 part, “any order or other decision, however designated, that adjudicates fewer than

 all the claims or the rights and liabilities of fewer than all the parties . . . may be

 revised at any time before the entry of a judgment[.]” Fed. R. Civ. P. 54(b).

 “Traditionally, courts will find justification for reconsidering interlocutory orders

 when there is (1) an intervening change of controlling law; (2) new evidence available;

 or (3) a need to correct a clear error or prevent manifest injustice.” Rodriguez v.

 Tennessee Laborers Health & Welfare Fund, 89 F. App’x 949, 959 (6th Cir. 2004). For



                                             8
Case 2:14-cv-11691-LJM-MKM ECF No. 331, PageID.8311 Filed 08/20/21 Page 9 of 27




 convenience, the Court will refer to these as the “traditional justifications for Rule

 54(b) relief.”

        According to Defendants, Plaintiffs “have not offered any new evidence that

 would support this Court reconsidering its opinion and order.” (ECF No. 324,

 PageID.8231.) But Plaintiffs say, “At the time of this Court’s ruling on the class

 certification motion, Plaintiffs were still engaged in discovery and, most importantly,

 it had not yet received 100 dental records of class members for review.” (ECF No. 307,

 PageID.7810.)

        At the outset, the Court does question the timing of Plaintiffs’ motion and the

 manner in which they collected evidence to support it. Even setting aside the fact that

 Plaintiffs filed this case seven years ago, this Court issued its class-certification

 opinion over two years ago, in February 2019. Yet Plaintiffs’ current Rule 54(b)

 motion was not filed until September 2020—18 months after that opinion issued. And

 even then, Plaintiffs’ motion was not supported in the way it is now. In June 2021—

 two years after this Court’s certification opinion—Plaintiffs filed a supplement to

 their Rule 54(b) motion that included significant, additional evidence supporting

 expansion of Class IIA and Class IIB. (ECF No. 315.)

        In this vein, the Court is compelled to comment on the briefing associated with

 Plaintiffs’ motion to expand Class IIA and Class IIB. The initial motion was 19 pages

 (ECF No. 302) and then Plaintiffs filed an eight-page reply brief (ECF No. 307).

 Plaintiffs supplemental brief (filed over eight months after their motion) is another

 27 pages. Not only does 27 pages exceed the page limits in the Local Rules, the



                                           9
Case 2:14-cv-11691-LJM-MKM ECF No. 331, PageID.8312 Filed 08/20/21 Page 10 of 27




  supplemental brief contains many redundant statements. Moreover, Plaintiffs now

  seek leave to file a nine-page reply to Defendants’ response to their supplemental

  brief (which would bring Plaintiffs’ total briefing on three limited issues to 63 pages).

  (ECF No. 315.) Not only that, Plaintiffs’ request to file a reply has spawned briefing

  about briefing. (See ECF Nos. 328, 329.) The Court urges all parties to think carefully

  about their arguments and to distill them down to their essential points. Although

  the Court would be justified in denying Plaintiffs’ request to file a reply, because its

  content does not alter the Court’s decision, the motion is granted.

        Having addressed the briefing, the Court returns to the proper legal standard.

  Plaintiffs ask this Court to expand two previously certified classes and to make

  Richardson a class representative of one class. Because modifying class definitions is

  almost the entirety of the relief Plaintiffs seek, the Court does not believe that

  Plaintiffs must satisfy the traditional justifications for Rule 54(b) relief. As the Sixth

  Circuit has explained, “district courts have broad discretion to modify class

  definitions, so the district court’s multiple amendments merely showed that the court

  took seriously its obligation to make appropriate adjustments to the class definition

  as the litigation progressed.” Powers v. Hamilton Cty. Pub. Def. Comm’n, 501 F.3d

  592, 619 (6th Cir. 2007). In fact, Rule 23(c)(1)(C), rather than Rule 54(b), is the

  preferred vehicle for Plaintiffs’ motion: “An order that grants or denies class

  certification may be altered or amended before final judgment.” Fed. R. Civ. P.

  23(c)(1)(C); see also Richardson v. Byrd, 709 F.2d 1016, 1019 (5th Cir. 1983) (“Under

  Rule 23 the district court is charged with the duty of monitoring its class decisions in



                                             10
Case 2:14-cv-11691-LJM-MKM ECF No. 331, PageID.8313 Filed 08/20/21 Page 11 of 27




  light of the evidentiary development of the case. The district judge must define,

  redefine, subclass, and decertify as appropriate in response to the progression of the

  case from assertion to facts.”).

         Accordingly, the Court will assess Plaintiffs’ request for expansion of Class IIA

  and Class IIB under Rule 23(c)(1)(C). But given that this case is now seven years old,

  and that Plaintiffs had plenty of opportunity to collect evidence for their proposed

  classes, the Court will not consider any further motions by Plaintiffs to alter the scope

  of the classes or alter the legal claims that each class pursues.



         The Court starts with Plaintiffs’ request to expand Class IIA, then addresses

  Plaintiffs’ like request for Class IIB.



         Before examining the specifics of Plaintiffs’ request to expand Class IIA, the

  Court clarifies the scope of Class IIA as currently defined. In stating that Class IIA

  consisted of all prisoners “who have caries that have reached the dentin or have early

  (or worse) periodontitis,” the Court perhaps left the scope of Class IIA susceptible to

  two interpretations. One is that Class IIA only includes prisoners that MDOC

  dentists—without intraoral x-rays or periodontal probing—have diagnosed as having

  early, moderate, or advanced periodontitis (or caries that have reached the dentin).

  The other interpretation is that the class includes all prisoners who—accurately

  diagnosed—have early, moderate, or advanced periodontitis (or caries that have

  reached the dentin). The Court now makes clear that this second interpretation of



                                             11
Case 2:14-cv-11691-LJM-MKM ECF No. 331, PageID.8314 Filed 08/20/21 Page 12 of 27




  Class IIA is the proper one. And to the extent that the Court’s clarification raises a

  question about which prisoners are in Class IIA (after all, the claim is that the MDOC

  often underdiagnoses periodontal disease), the Court notes that all the certified

  classes in this case are of the Rule 23(b)(2) variety, and there is no ascertainably

  requirement associated with Rule 23(b)(2) classes. See Cole v. City of Memphis, 839

  F.3d 530, 540, 542 (6th Cir. 2016) (“Because the focus in a (b)(2) class is more heavily

  placed on the nature of the remedy sought, and because a remedy obtained by one

  member will naturally affect the others, the identities of individual class members

  are less critical in a (b)(2) action than in a (b)(3) action.” (internal quotation marks

  omitted)).

        With that clarification, the Court turns to Plaintiffs’ request to expand

  Class IIA. The members of Class IIA claim that to accurately diagnose periodontal

  disease, the MDOC needs to use intraoral x-rays and periodontal probing. But,

  according to Plaintiffs, it is not just prisoners with early, moderate, or advanced

  periodontitis that require intraoral x-rays and periodontal probing—it is all

  prisoners. Plaintiffs assert, “Dentists use periodontal probing and charting to screen

  all patients, whether healthy or periodontally involved to establish a baseline

  measurement for future recordings and to confirm health status.” (ECF No. 315,

  PageID.7918.) “Thus,” say Plaintiffs “all patients should be probed and charted, not

  just early or worse periodontal patients, to prevent progression of further disease and

  keep an accurate reliable record of any possible disease progression over time and to




                                            12
Case 2:14-cv-11691-LJM-MKM ECF No. 331, PageID.8315 Filed 08/20/21 Page 13 of 27




  determine presence or absence of disease common to all.” (Id.) So Plaintiffs propose

  that this Court expand Class IIA to include all prisoners.

        Plaintiffs’ argument focuses heavily on what they believe is necessary

  healthcare (intraoral x-rays and probing). But Plaintiffs do not focus enough on what

  is necessary for class certification. Rather than asking what people need for good

  dental health, the more pertinent question right now is whether the legal claims of a

  class consisting of every MDOC prisoner—over 37,000 people with varying

  periodontal health—can be productively litigated at once.

        Rule 23 helps answer that question. Although commonality and typicality

  under Rule 23 do not require that all class members have identical legal claims, they

  do require that the overwhelming majority of class members’ legal claims be similar

  in material ways. In particular, class members’ “claims must depend upon a common

  contention . . . [that is] capable of classwide resolution.” Wal-Mart Stores, Inc. v.

  Dukes, 564 U.S. 338, 350 (2011). In other words, the Court must be able to “resolve

  an issue that is central to the validity of each one of the [class members’] claims in

  one stroke.” Id.; see also Sprague v. Gen. Motors Corp., 133 F.3d 388, 397 (6th Cir.

  1998) (“What we are looking for is a common issue the resolution of which will

  advance the litigation.”).

        Here, if Class IIA were expanded to include prisoners with healthy gums, the

  Court would not be able to resolve an issue that substantially advances the claims of

  all (or, at least, an overwhelming majority of) class members “in one stroke.” To

  succeed on an Eighth Amendment claim, a prisoner must show that a prison



                                           13
Case 2:14-cv-11691-LJM-MKM ECF No. 331, PageID.8316 Filed 08/20/21 Page 14 of 27




  healthcare provider was “deliberately indifferent” to his or her “serious medical

  need[.]” Richmond v. Huq, 885 F.3d 928, 937 (6th Cir. 2018). And deliberate

  indifference means that the MDOC policymaker “subjectively perceived facts from

  which to infer substantial risk to the prisoner, that he did in fact draw the inference,

  and that he then disregarded that risk by failing to take reasonable measures to abate

  it.” Rhinehart v. Scutt, 894 F.3d 721, 738 (6th Cir. 2018) (internal quotation marks

  omitted). For prisoners with healthy gums, whom Plaintiffs wish to include in Class

  IIA, the lack of intraoral x-rays and probing does not deprive them of immediately

  needed treatment. But prisoners with early periodontitis, who are also members of

  Class IIA, have an immediate need for treatment (e.g., scaling and root planing). So

  the failure to use intraoral x-rays and probing affects these two groups of prisoners

  quite differently: those with healthy gums want the two diagnostic tools to establish

  an accurate baseline of periodontal health; but those with early periodontitis would

  like the two diagnostic tools so they can be accurately diagnosed for immediate

  treatment. So the “medical need” is materially different. Moreover, it is likely that

  the MDOC policymaker’s subjective appreciation of the risk of harm to the two groups

  of prisoners is different. Thus, the Court is not persuaded that analyzing the Eighth

  Amendment claim of a prisoner with healthy gums will materially advance the

  resolution of an Eighth Amendment claim brought by a prisoner with early

  periodontitis, or vice versa.

        Next consider Plaintiffs’ proposal to expand Class IIA to include prisoners with

  gingivitis. True, if Plaintiffs’ are correct that intraoral x-rays and probing are



                                            14
Case 2:14-cv-11691-LJM-MKM ECF No. 331, PageID.8317 Filed 08/20/21 Page 15 of 27




  necessary to accurately diagnose periodontal disease, then prisoners with gingivitis

  and prisoners with periodontitis are both at risk of underdiagnosis. But gingivitis

  may not be a “serious medical need” in the Eighth Amendment sense whereas

  periodontitis may be. And even if both conditions satisfy the objective element of an

  Eighth Amendment claim, consider the subjective element. MDOC Dental Director

  Choi and MDOC Director Washington may appreciate that a prisoner with

  periodontitis has a serious need for treatment while they may not appreciate that a

  prisoner with gingivitis has a serious need for treatment. Or more succinctly: it may

  well be that MDOC policymakers perceive the harm from underdiagnosed gingivitis

  as much less severe than the harm from underdiagnosed periodontitis.

        The Court repeatedly used “may” in the prior paragraph. And it is true that

  the Court has only identified potential differences in the Eighth Amendment claims

  brought by those with gingivitis and those with periodontitis. But it is “the party

  seeking class certification”—not the Court—“that bears the burden of affirmatively

  demonstrating compliance with Rule 23.” Sandusky Wellness Ctr., LLC v. ASD

  Specialty Healthcare, Inc., 863 F.3d 460, 466–67 (6th Cir. 2017) (internal quotation

  marks and alterations omitted). Yet, in their three principal briefs (spanning 54

  pages), Plaintiffs make no attempt to address Rule 23’s requirements or Wal-Mart.

  (See generally ECF No. 302, 307, 315.) True, the phrase “one stroke” makes an

  appearance in Plaintiffs’ fourth brief (which they needed leave to file). But even then

  the discussion is both cursory and not on point. (See ECF No. 325-1, PageID.8279.)

  Plaintiffs simply assert that the Court can craft a remedy that cures the harm in “one



                                            15
Case 2:14-cv-11691-LJM-MKM ECF No. 331, PageID.8318 Filed 08/20/21 Page 16 of 27




  stroke.” (Id.) But that is not what Rule 23 commonality demands: it must be that an

  issue shared among the claims of the thousands of prisoners in Class IIA can be

  resolved at once. See Wal-Mart, 564 U.S. at 350.

        In short, Plaintiffs have not persuaded the Court that if Class IIA were to

  include all prisoners, the Court would be able to “resolve an issue that is central to

  the validity of each one of the [members’] claims in one stroke.” See Wal-Mart, 564

  U.S. at 350. Accordingly, Plaintiffs’ motion, insofar as it asks the Court to expand

  Class IIA, will be denied.



        Plaintiffs also ask the Court to expand Class IIB to include all MDOC

  prisoners.

                                            1.

        To fully appreciate Plaintiffs’ request, some additional background is

  necessary.

        As noted, the Court previously defined Class IIB as follows: “All prisoners

  incarcerated in an MDOC correctional facility with healthy gums, gingivitis, early

  periodontitis, and stable moderate periodontitis.” Dearduff v. Washington, 330 F.R.D.

  452, 472 (E.D. Mich. 2019). The Court did not include prisoners with more severe

  periodontitis—i.e., “unstable” moderate periodontitis or advanced periodontitis—in

  Class IIB. The Court excluded these prisoners from the class because Defendants

  indicated that MDOC was providing them with periodontal treatment, and the

  members of Class IIB claimed that the MDOC was not providing prisoners



                                           16
Case 2:14-cv-11691-LJM-MKM ECF No. 331, PageID.8319 Filed 08/20/21 Page 17 of 27




  periodontal treatment (or, at least, not providing adequate periodontal treatment).

  Id. at 469.

        The Court’s determination that the MDOC provided those with unstable

  moderate periodontitis and advanced periodontitis with treatment was based on a

  memorandum drafted by MDOC Dental Director Jong Choi and a proffer Defendants

  made in their brief opposing class certification. Choi’s memo stated that because

  periodontitis progressed slowly, “there is no harm done by not specifically treating,

  beyond self-care, early stage periodontal conditions during the first two years of

  incarceration.” (ECF No. 246-6, PageID.7050.) “Similarly,” Choi continued, “moderate

  periodontitis, if stable with self-care, will not require intervening dental care in the

  first two years of incarceration to prevent the condition from becoming advanced.”

  (Id. (emphasis added).) But, said Choi, “unstable moderate periodontal condition

  should be identified for stabilization care sufficient to attempt to change the condition

  from unstable to stable.” (Id. (emphasis added).) As for advanced periodontitis, Choi’s

  memo stated that these prisoners had “experienced too much bone loss to save the

  affected tooth or teeth,” and so extraction was recommended to prevent infection. (Id.)

  In addition to Choi’s memo, in opposing class certification, Defendants made the

  following proffer in their brief: “Within the range of identifiable stages of

  periodontitis, as determined by degree of bone loss, those with moderate stage

  periodontitis whose condition is unstable will receive stabilization referral for

  periodontal treatment, as appropriate, including debridement and/or root planing




                                             17
Case 2:14-cv-11691-LJM-MKM ECF No. 331, PageID.8320 Filed 08/20/21 Page 18 of 27




  and scaling, with follow up sufficient to stabilize the condition.” (ECF No. 246,

  PageID.6977 (emphasis added).)

        Given Choi’s memo and the proffer by Defendants’ counsel, the Court was “not

  persuaded that the MDOC has a policy or systemwide practice of not providing

  appropriate treatment for those with moderate or advanced periodontal disease.”

  Dearduff, 330 F.R.D. at 469. So the Court excluded prisoners with unstable moderate

  periodontitis or advanced periodontitis from Class IIB. But the Court added,

  “[s]hould Plaintiffs prove that Defendants’ claim about the provision of root planing

  and scaling (with follow-up care) is not accurate, the Court will revisit this issue.” Id.

                                              2.

        Plaintiffs now ask the Court to revisit this issue.

        But one of Plaintiffs’ arguments places too much weight on the Court’s word

  choice and does not address the Court’s more fundamental point. Plaintiffs spend a

  lot of pages attempting to prove that the distinction between “unstable” and “stable”

  moderate periodontitis is untenable. (ECF No. 302, PageID.7646–7652; ECF No. 315,

  PageID.7909–7917.) But even if Choi was wrong about the stability of moderate

  periodontitis (and thus the Court was wrong to use the word “stable” to define Class

  IIB), the more fundamental question is whether MDOC adequately treats prisoners

  with more severe cases of periodontitis. If so, then these prisoners should not be part

  of Class IIB. After all, Class IIB claims that MDOC inadequately treats periodontal

  disease. (And so much so, that it is an Eighth Amendment violation.)




                                             18
Case 2:14-cv-11691-LJM-MKM ECF No. 331, PageID.8321 Filed 08/20/21 Page 19 of 27




         Apart from attacking the “stable” and “unstable” distinction, Plaintiffs ask the

  Court to expand Class IIB based on evidence discovered after class certification. They

  argue that this evidence shows that, contrary to Choi’s memo and Defendants’ proffer,

  MDOC prisoners with periodontitis do not receive scaling or root planing and

  therefore they still need that relief. (See ECF No. 315, PageID.7919–7922.) After the

  Court’s certification opinion, it appears that Schulman (one of Plaintiffs’ opinion

  witnesses) randomly selected and reviewed the dental charts of 100 prisoners who

  were on a wait list for a filling. (See ECF No. 315-9, PageID.7989.) (The Court says

  “it appears” that Shulman randomly selected 100 dental charts because his

  description of his selection methodology is not clear to the Court. (ECF No. 302-8,

  PageID.7721.)) Schulman’s review of the 100 dental charts revealed that 61 of the

  prisoners had been diagnosed with early, moderate, or advanced periodontal disease.

  (ECF No. 315-11, PageID.8020.) And, based on notations in the charts, Schulman

  concluded that MDOC dentists only ever prescribed these 61 prisoners a prophy, i.e.,

  a cleaning. (Id.) So based on the dental charts, it would seem that the MDOC does

  not provide prisoners with early, moderate, or advanced periodontitis with a scaling

  and root planing. And this would be contrary to Choi’s memo and Defendants’ proffer

  at class certification.

         But the dental charts do not tell the whole story; other evidence suggests that

  some prisoners receive a scaling and root planing even if their dental charts only state

  “prophy.” For one, Dental Director Choi indicated that the terms “prophy” and “root

  planing and scaling” were, at least at one point during his tenure at MDOC,



                                            19
Case 2:14-cv-11691-LJM-MKM ECF No. 331, PageID.8322 Filed 08/20/21 Page 20 of 27




  “interchangeably used.” (ECF No. 315-5, PageID.7951.) And Dalton Sanders, an

  MDOC dentist, testified that “root planing and scaling is part of adult prophylaxis if

  needed.” (ECF No. 315-9, PageID.7986.) Similarly, Gloria Smith, another MDOC

  dentist, indicated that if she ordered a cleaning known as a “debridement,” her

  hygienist would know that includes root planing and scaling. (ECF No. 307-4,

  PageID.7828.) Indeed, one MDOC hygienist testified that “a prophylaxis is a

  debridement, a scaling and root planing, and a rubber cup polish,” and another

  MDOC hygienist testified that she provides “scaling and root planing, if it’s

  necessary.” (ECF No. 315-9, PageID.7986.) Thus, the absence of a notation for scaling

  and root planing on the dental charts Shulman reviewed does not conclusively

  establish that the MDOC does not provide prisoners with periodontitis with scaling

  and root planing. Indeed, Schulman opines that “the [MDOC] dentist prescribes

  ‘prophy’ and the dental hygienist decides whether to perform a periodontal scaling or

  scaling and root planing sua sponte.” (ECF No. 315-9, PageID.7970.)

        Granting that some prisoners who are prescribed a “prophy” nonetheless

  receive the necessary scaling and root planing, the Court is persuaded, for purposes

  of class certification, that there are a substantial number of prisoners who have early,

  moderate, or advanced periodontitis and who are not receiving scaling and root

  planing. To start, the MDOC undoubtedly employs more hygienists than the few who

  have testified that they provide scaling and root planing when a dentist orders a

  prophy. So the hygienists’ testimony does not establish that the MDOC consistently

  provides scaling and root planing to prisoners with periodontitis. Second, Schulman



                                            20
Case 2:14-cv-11691-LJM-MKM ECF No. 331, PageID.8323 Filed 08/20/21 Page 21 of 27




  says that anesthesia is generally used to perform scaling and root planing, yet, “none

  of the randomly selected records [he] reviewed had documented codes [for anesthesia]

  in conjunction with a prophylaxis.” (ECF No. 315-9, PageID.7985; but see ECF No.

  315-9, PageID.8011 (noting that anesthesia was “rarely” documented).) As such,

  Schulman says it “strains credulity” that the notation of a “prophy” on the dental

  charts could be referring to a scaling and root planing. (ECF No. 315-9, PageID.7985.)

  Third, there is evidence that under Michigan law, dentists must prescribe scaling and

  root planing before a hygienist can provide that treatment. Dental Director Choi

  acknowledged that it would violate Michigan law for a hygienist to perform root

  planing and scaling when a dentist only orders a prophy. (ECF No. 315-5,

  PageID.7952.) And another of Plaintiffs’ opinion witnesses, Stephen Harrel, DDS,

  testified that a “dentist needs to make the diagnosis and then treatment plan for root

  planing and scaling” and that “hygienists should not do that on their own.” (ECF No.

  315-10, PageID.8017.) If a hygienist cannot lawfully provide scaling and root planing

  until a dentist orders that procedure, that would suggest that MDOC hygienists do

  not consistently perform a scaling and root planing when a dentist orders a prophy.

        To sum up so far, Plaintiffs have shown that the MDOC has a systemwide

  practice of only prescribing a “prophy” for prisoners with early, moderate, or advanced

  periodontitis. And while some MDOC hygienists perform a scaling and root planing

  when only a prophy is ordered, the Court is not now persuaded that is consistently

  the case. Accordingly—for purposes of class certification—the Court finds that a

  significant number of MDOC prisoners with early, moderate, or advanced



                                            21
Case 2:14-cv-11691-LJM-MKM ECF No. 331, PageID.8324 Filed 08/20/21 Page 22 of 27




  periodontitis are not receiving necessary scaling and root planing and necessary

  follow-up care.

                                             3.

        The Court will accommodate this new finding by redefining Class IIB and

  creating a new class for prisoners not receiving scaling and root planing. Class IIB

  will be redefined as follows: “All prisoners incarcerated in an MDOC correctional

  facility with healthy gums or gingivitis.” And the new class, Class IIC, will be defined

  as follows: “All prisoners incarcerated in an MDOC correctional facility with early,

  moderate, or advanced periodontitis who have not received all necessary scaling and

  root planing and follow-up treatment.”

        Both these classes satisfy Rule 23’s requirements for certification. Start with

  reconstituted Class IIB. This class has shrunk, and so the diversity in dental health

  among members of Class IIB is now less than before. It follows that the Eighth

  Amendment claims of those in Class IIB are now more similar than before: there is

  less diversity in both the type of harm and risk of harm from inadequate periodontal

  treatment. So, with one exception, the analysis this Court provided in its class-

  certification opinion suffices to show that reconstituted Class IIB meets Rule 23’s

  demands. See Dearduff, 330 F.R.D. at 469–70.

        The one exception: Rule 23(a)(4)’s requirement that “the representative parties

  will fairly and adequately protect the interests of the class.” The Court previously

  found that Melvin Bownes could represent Class IIB. See Dearduff, 330 F.R.D. at 470.

  Although the Court does not have updated dental records for Bownes, Bownes’



                                            22
Case 2:14-cv-11691-LJM-MKM ECF No. 331, PageID.8325 Filed 08/20/21 Page 23 of 27




  periodontal disease appears to be more severe than gingivitis. (See ECF No. 315-9,

  PageID.8007.) But, as redefined, Class IIB consists of those prisoners with healthy

  gums and gingivitis. So Bownes might not be a proper representative of redefined

  Class IIB. Zehentbauer Fam. Land, LP v. Chesapeake Expl., L.L.C., 935 F.3d 496, 503

  (6th Cir. 2019) (“[A] class representative must be part of the class and possess the

  same interest and suffer the same injury as the class members.” (internal quotation

  marks omitted)).

        Fortunately for Plaintiffs, another named plaintiff in this case, Anthony

  Richardson, can also represent redefined Class IIB. Although the Court also does not

  have recent dental records for Richardson, as of April 2019, Richardson was

  diagnosed with “generalized gingivitis.” (ECF No. 315-9, PageID.8006.) True, on

  earlier occasions, Richardson, like Bownes, was diagnosed with more severe

  periodontal disease. But as this Court currently understands periodontal disease, it

  may be possible to have gingivitis in one area of the mouth and periodontitis in

  another. (See ECF No. 315-2, PageID.7931 (MDOC dentist indicating that

  periodontal disease can be “localized” to a particular area of the mouth); ECF No. 315-

  9, PageID.7972 (“Periodontal lesions may be generalized or localized in a quadrant or

  tooth.”); ECF No. 315-9, PageID.7970 (indicating that a treatment plan should specify

  the areas of the mouth requiring scaling and root planing).) Indeed, it may be that

  gingivitis, broadly defined as “inflammation of the soft tissue” (ECF No. 302-8,

  PageID.7701), is present around an area of the mouth with periodontitis. Accordingly,




                                            23
Case 2:14-cv-11691-LJM-MKM ECF No. 331, PageID.8326 Filed 08/20/21 Page 24 of 27




  on the record now before the Court, Richardson is an adequate representative for

  Class IIB.

        Class IIC also meets Rule 23’s requirements. Each prisoner in Class IIC

  asserts the same medical need—scaling and root planing and follow-up care—and

  each faces a similar risk of similar harm if they are not provided that treatment. True,

  the summary-judgment or trial record might show that those with say, advanced

  periodontitis have a “serious medical need” under the Eighth Amendment while those

  with say, early periodontitis do not. Or the proofs might ultimately show that Dental

  Director Choi and Director Washington appreciate that prisoners with advanced

  periodontitis are at substantial risk of harm without scaling and root planing but do

  not have that same appreciation for prisoners with early periodontitis. So it is

  possible that the Eighth Amendment claims of those in Class IIC will not all rise and

  fall together. But Schulman has opined that even those with early periodontitis

  should receive a scaling and root planing (ECF No. 315-9, PageID.7972) and it

  appears that by early periodontitis, there is already some bone loss (ECF No. 315-9,

  PageID.7983). So, for now, the Court believes that those in Class IIC face similar

  enough risk of similar enough harm that at least one central issue underlying all of

  their Eighth Amendment claims can be resolved in “one stroke.”

        As for class representatives, Richardson will also adequately represent Class

  IIC. It is true that in 2012 and 2014, Richardson received scaling (and possibly root

  planing) for his periodontal disease. (ECF No. 315-9, PageID.8006.) But in October

  2018, Richardson still had moderate periodontitis and it is not at all clear that he



                                            24
Case 2:14-cv-11691-LJM-MKM ECF No. 331, PageID.8327 Filed 08/20/21 Page 25 of 27




  continued to receive scaling and root planing. (See id.) (As noted above, it is not

  necessarily inconsistent that Richardson has both periodontitis and gingivitis.) Thus,

  absent further information, the Court believes Richardson can represent Class IIC.

                                          * * *

        In sum, Plaintiffs have persuaded the Court at this stage of the litigation that

  a substantial number of prisoners with early, moderate, or advanced periodontitis do

  not receive scaling and root planing and the associated follow-up care. So the Court

  has created Class IIC to allow these prisoners to pursue class-wide relief.



        Plaintiffs also ask the Court to make Richardson a representative of formerly

  defined Class IIB. This request is moot in light of the Court deeming Richardson a

  representative of redefined Class IIB and new Class IIC.



        For the foregoing reasons, Plaintiffs’ motion for partial relief from the Court’s

  certification order (ECF No. 302) is GRANTED IN PART and DENIED IN PART.

  Below is an updated chart summarizing the certified classes. The parties should note

  the Court’s articulation of the legal claims of Class IIA, Class IIB, and Class IIC.

        SO ORDERED.

        Dated: August 20, 2021


                                          s/Laurie J. Michelson
                                          LAURIE J. MICHELSON
                                          UNITED STATES DISTRICT JUDGE




                                            25
            Case 2:14-cv-11691-LJM-MKM ECF No. 331, PageID.8328 Filed 08/20/21 Page 26 of 27




Class               Definition                        Legal Claim                              Representative
                                                                                               (if certified)
Proposed Class I    All prisoners who have less    Each class member claims that the
(Not Certified)     than      24    months       ofMDOC’s requirement that he or she be
                    uninterrupted incarceration    incarcerated for two years before
                    within        an       MDOC    becoming eligible for routine dental care
                    correctional facility starting exposes him or her to a substantial risk
                    from the prisoner’s first day  of serious harm of which Defendants are
                    at the reception center        aware
Class IIA           All prisoners incarcerated in  Each class member claims that he or she     Melvin    Bownes
                    an     MDOC       correctional has a serious medical need (caries that     and      Anthony
                    facility who have caries that  have reached the dentin or early,           Richardson
                    have reached the dentin or     moderate, or advanced periodontitis),
                    have early (or worse)          and that MDOC’s policy of not using
                    periodontitis                  intraoral x-rays and periodontal probing
                                                   amounts to deliberate indifference to his
                                                   or her serious medical need.
Class IIB           All prisoners incarcerated in Each class member claims that he or she      Melvin    Bownes
                    an     MDOC       correctional has a serious medical need (e.g., a         and      Anthony
                    facility with healthy gums or baseline measurement or gingivitis),         Richardson
                    gingivitis                     and that MDOC’s policy of treating that
                                                   serious medical need (e.g., not obtaining
                                                   a baseline measurement and not
                                                   providing a prophylaxis until two years
                                                   in prison) amounts to deliberate
                                                   indifference.
              Case 2:14-cv-11691-LJM-MKM ECF No. 331, PageID.8329 Filed 08/20/21 Page 27 of 27




 Class                 Definition                      Legal Claim                              Representative
                                                                                                (if certified)
 Class IIC          All prisoners incarcerated in      Each class member claims that he or she Anthony
                    an     MDOC       correctional     has     a    serious    medical     need Richardson
                    facility with early, moderate,     (periodontitis), and that MDOC’s policy
                    or advanced periodontitis          of not providing treatment (scaling and
                    who have not received all          root planing and follow-up treatment)
                    necessary scaling and root         amounts to deliberate indifference.
                    planing      and     follow-up
                    treatment
 Class III          All prisoners incarcerated in      Each class member claims that the time James Gunnels
                    an     MDOC       correctional     it takes for the MDOC to provide
                    facility who have requested        dentures exposes him or her to serious
                    dentures and who satisfy the       harm or, at least, a substantial risk of
                    criteria for dentures in           serious harm, of which Defendants are
                    Sections 15 and 16 of              aware
                    Chapter VI of the MDOC’s
                    Dental Services Manual1
 Proposed Class IVA All prisoners on the Routine     Each class member claims that the time
 (Not Certified)    Dental Appointment List          it takes the MDOC to provide him or her
                                                     with routine care (e.g., five months)
                                                     exposes him or her to a substantial risk
                                                     of serious harm
 Class IVB             All prisoners that the MDOC Each class member claims that the time Timothy Brownell
                       has identified as waiting for it takes the MDOC to provide him or her
                       urgent dental services        with urgent care (e.g., three days) causes
                                                     him or her serious harm or, at least,
                                                     exposes him or her to a substantial risk
                                                     of serious harm

      1  As noted in the class certification opinion, Dearduff v. Washington, 330 F.R.D. 452, 474 n.3 (E.D. Mich. 2019),
this class may be subject to redefinition or sub-classing.
                                                          27
